In the
                         Court of Appeals
                 Second Appellate District of Texas
                          at Fort Worth
                        ___________________________
                             No. 02-18-00019-CV
                        ___________________________

             IN RE: THE COMMITMENT OF GREGORY A. JONES



                     On Appeal from the 89th District Court
                           Wichita County, Texas
                          Trial Court No. 185,786-C


Dissenting Opinion on En Banc Reconsideration by Chief Justice Sudderth (joined by
                                Justice Bassel)
                              DISSENTING OPINION

      I respectfully dissent for the reasons articulated in the now-withdrawn May 6,

2021 Memorandum Opinion.




                                                   /s/ Bonnie Sudderth
                                                   Bonnie Sudderth
                                                   Chief Justice

Delivered: February 3, 2022




                                         2